Name: Commission Regulation (EC) NoÃ 96/2007 of 31 January 2007 amending Regulation (EC) NoÃ 1898/2005 as regards the granting of aid for the purchase of butter by non-profit making institutions and organisations
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  cooperation policy;  legal form of organisations
 Date Published: nan

 1.2.2007 EN Official Journal of the European Union L 25/6 COMMISSION REGULATION (EC) No 96/2007 of 31 January 2007 amending Regulation (EC) No 1898/2005 as regards the granting of aid for the purchase of butter by non-profit making institutions and organisations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 15 thereof, Whereas: (1) Chapter IV of Commission Regulation (EC) No 1898/2005 of 9 November 2005 laying down detailed rules for implementing Council Regulation (EC) No 1255/1999 as regards measures for the disposal of cream, butter and concentrated butter on the Community market (2) provides for the grant of aid for the purchase of butter by non-profit making institutions and organisations. In view of the reduction in the butter intervention price and the subsequent reduction of aid levels in other butter support schemes, the amount of that aid should be reduced. (2) Regulation (EC) No 1898/2005 should therefore be amended accordingly. (3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 In Article 74(1) of Regulation (EC) No 1898/2005, the amount EUR 60 is replaced by the amount EUR 40. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 308, 25.11.2005, p. 1. Regulation as last amended by Regulation (EC) No 1919/2006 (OJ L 380, 28.12.2006, p. 1).